Appellant was convicted in the District Court of Hill County of the offense of burglary, and his punishment fixed at two years in the penitentiary.
We are met at the threshold of the consideration of this case by motion of the State to strike from the record appellant's bills of exceptions because filed too late. The trial term of the court below ended February 18, 1922. In the order overruling appellant's motion for new trial he was granted thirty days after adjournment in which to file bills of exception. On March 16 appellant asked for *Page 431 
an extension of said time and the court then entered an order granting twenty days time in addition to that already given. Fifty days from February 18 would expire April 9. Appellant's bills of exception were filed April 17. This was too late. The State's motion to strike out must be sustained.
There remains only the question of the sufficiency of the evidence. The testimony for the State showed that on the night in question a barn under the control of the prosecuting witness was burglariously entered and a quantity of pecans and some sacks were taken therefrom. It rained that night. On the next day the prosecuting witness and two other men found the tracks of four persons leading to and also from said barn. The tracks were followed to the house of Jim Craver, Sr., the father of appellant. On track was followed from the house of Jim Craver, Sr., across the field to the home of appellant. These tracks were measured. The shoe worn by appellant on said night was measured and corresponded, according to the testimony of said witness, with one of the tracks traced from the burglarized barn. Two sacks of pecans were found hidden under a haystack at the home of appellant's father, which were identified by prosecuting witness as his pecans and being in his sacks. Some pecans were found at the home of appellant which were also claimed by the prosecuting witness as his. The case was one of circumstantial evidence. The jury heard the testimony supporting the claims of the defense and also of the State and resolved the contradictions in such testimony in favor of the State.
Finding no error in the record, the judgment of the trial court will be affirmed.
Affirmed.
                          ON REHEARING.                        October 18, 1922.